DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-8, 10 and 16-30 were rejected in Office Action from 12/01/2021.
Applicant filed a response, amended claim 6, 25 and 27, cancelled claim 29, and added claim 31. Claims 1-5, 9, and 11-15 were previously cancelled. 
Claims 6-8, 10, 16-28 and 30-31 are currently pending in the application.

Allowable Subject Matter
Claims 6-8, 10, 16-28 and 30-31 allowed over the “closest” prior art of record .
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor render obvious each and every limitation of independent claim 6 and 31 including the particular order of steps a-d of the method for testing a battery cell by creating at least one internal short circuit within the battery cell. Upon an updated search, the Examiner was able to locate Fujikawa (U.S. Patent 8,168,314) which teaches a similar method for testing a battery cell by imputing an internal short circuit however, Fujikawa does not teach the particular order of step a-b as recited in independent claims 6 and 31. In view of the above, Claims 6-8, 10, 16-28 and 30-31 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723